        Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 1 of 24




                       IN THE UNITED STATE DJ ' RlCT OU
                         FOR THE DISTRICT OF ONNE TICUT
                                                                      ~·l!   f'l   I   , .... ,   ,   r·   n          :'\       '-l,   t:   -~
                                                                      ~




                                                                                                                                                      J
                                                                             ,J    I',.);                  ;._J
 IN THE MATTER OF THE APPLICATION OF                                                                  I           I         \




 THE UNITED STATES OF AMERICA FOR A
 WARRANT AUTHORIZING THE SEARCH OF
 529 GEORGE STREET, APT 2-L, NEW HAVEN,
                                                             Case   N-~:~          r'                 I 5{ mj I                             ~li 1 Let¥15
 CONNECTICUT                                                 Filed Under Seal

 IN THE MATTER OF THE APPLICATION OF

                                                                          ~ f VYJj 18"'1£ [ (J..tfl5)
 THE UNITED STATES OF AMERICA FOR A
 WARRANT AUTHORIZING THE SEARCH OF A                         Case No.
 BLACK 2018 NISSAN ROGUE BEARING
 CONNECTICUT LICENSE PLATE AP78467 AND                       Filed Under Seal
 VIN # KNMAT2MV3JP598364


 IN THE MATTER OF THE AFFIDAVIT IN
 SUPPORT OF A SEARCH WARRANT
                                                             Case No.        31 ~mj )&!j I.e ( ~
 AUTHORIZING A DNA SAMPLE COLLECTION
                                                             Filed Under Seal
 FROM COLLIN DAVIS



            AFFIDAVIT IN SUPPORT OF SEARCH AND SEIZURE WARRANT

       I, Sean Brackett, Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives ("ATF"), being duTy sworn, depose and state as follows:

                                      INTRODUCTION

       1.      This Affidavit is being submitted in support of an Application for a Search and

Seizure Warrant for 529 George Street, Apt 2-L, New Haven, CT 06511 ("Subject Location").

Subject Location is described as an apartment on the second floor, across from the stairs, of a

stand-alone, multi-level dwelling with grey siding, white trim and a tan roof, with a black fence in

the front yard. The numbers "529" are displayed on several mailboxes to the left of the front door,

which is white. There is a porch with white columns on the front of the structure. The Subject

Location is further described in Attachment Al and photographs are attached as Exhibit 1.
        Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 2 of 24




        2.     This Affidavit is also being submitted in support of an Application for a Federal

Search and Seizure Warrant for a black 2018 Nissan Rogue bearing Connecticut license plate

AP78467 AND VIN # KNMAT2MV3JP598364 ("Subject Vehicle"). The Subject Vehicle is a

rental vehicle owned by Enterprise Holdings, Inc. The vehicle was rented on November 6, 2018

by Angel Deette ROLAND, who provided the Subjecf Location as her address of record. The

Subject Vehicle is further described in Attachment A2.

       3.      This affidavit is also being submitted in support of an application for a search

warrant to obtain samples of DNA for comparison purposes in the form of hair and saliva from:

       a) Collin Anthony DAVIS, a man born in 1986, assigned a Social Security account
          number ending in 5195, and having been assigned an FBI number ending in 5DC3.
          DAVIS is further described as being approximately five feet, ten inches tall, and
          approximately 180 pounds. DAVIS's address of record is 8001 Dewberry Lane,
          Apartment 110, Pasadena, Maryland, in the District of Maryland. A picture of DAVIS
          is available in Attachment A3.

       The applied for warrant would authorize members of the ATF, or their authorized

representatives, including but not limited to other law enforcement agents assisting in the

investigation, to obtain DNA contained within hair lock and saliva samples from DAVIS.

       4.      I submit this affidavit for the limited purpose of securing the requested warrants. I

have not included details of every aspect of this investigation to date. Rather, I have set forth only

those facts I believe is necessary to establish probable cause for issuance of the warrants. I have

not, however, intentionally omitted information that would tend to defeat a determination of

probable cause. The information contained in this affidavit is based upon my personal knowledge,

a review of documents and other evidence, and conversations with other law enforcement officers

and other individuals. All conversations and statements described in this affidavit are related in

substance and in part unless otherwise indicated.


                                                  2
        Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 3 of 24




        5.      The ATF and Baltimore Police Department ("BPD") have been investigating a

carjacking and homicide that occurred in Baltimore, Maryland on September 25, 2018. The victim

of the carjacking and homicide was Anthony RAYNOR. Collin DAVIS is believed to be one of

at least two subjects involved in the crime. I submit that probable cause exists to believe that

DAVIS and at least one other suspect committed an armed carjacking ofRAYNOR on September

25,2018, in Baltimore, Maryland, in furtherance of 18 U.S.C. § 2119 (Carjacking) and 18 U.S.C.

§ 924c (Use of a Firearm in Furtherance of a Crime of Violence). The search of the Subject

Location, the Subject Vehicle, and DAVIS's DNA would enable law enforcement to recover

evidence including tangible items taken from the crime scene.

                                    AFFIANT BACKGROUND

        6.     I have been a Special Agent with ATF since 2015 and I am currently assigned to

the ATF New Haven, CT Field Office.           I attended the Department of Homeland Security's

Criminal Investigator Training Program and ATF's Special Agent Basic Training, both located in

Glynco, Georgia, for a combined period of 26 weeks.            I received extensive training in the

provisions of the federal firearms and narcotics laws administered under Titles 18, 21 and 26 of

the United States Code. I received a bachelor's degree from the United States Military Academy

and a Master's Degree from American Military University. I also served for over nine years as an

Infantry and Special Forces Officer in the U.S. Army and have conducted eight deployments to

the Middle East and Central Asia.

       7.      I have conducted and participated in numerous investigations concerning the illegal

possession of firearms, federal controlled substance laws, and the commission of violent crimes.

I received specialized training and personally participated in various types of investigative

activities, including, but not limited to: (a) physical surveillance; (b) the debriefing of defendants,

                                                   3
        Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 4 of 24




witnesses, informants, and other individuals who had knowledge of firearms and controlled

substance laws; (c) undercover operations; (d) the execution of search & arrest warrants; (e) the

consensual monitoring and recording of conversations; (f) electronic surveillance through the use

of pen registers and trap and trace devices; and (g) the handling and maintenance of evidence.

        8.     I have previously participated in multiple investigations involving crimes of

violence and the use of firearms. I am familiar with federal crimes of violence statues and the

methods employed by those who perpetrate these acts. I have been the affiant on search warrants

and made numerous arrests for violent firearms crimes.       I know based on my training and

experience that Deoxyribonucleic Acid ("DNA") can be found on items such as clothing and

firearms and can be compared to a sample of DNA from a known person. This comparison can

help identify or eliminate suspects.

                                       PROBABLE CAUSE

       9.      On September 25, 2018, at approximately 11:59 p.m., a BPD officer responded to

the 5100 block of Curtis A venue in Baltimore, Maryland, following reports of a shooting. The

officer located RAYNOR, who was lying face down in the street suffering from apparent gunshot

wounds to the head and torso.      There were no shell casings; however, two projectiles were

recovered from the scene. RAYNOR was transported to Shock Trauma, a Hospital in Baltimore,

Maryland, where he was pronounced dead. The medical examiner found the manner and cause of

death to be homicide/gunshot wounds. The autopsy also revealed that RAYNOR's throat had been

cut.

       10.     Investigators obtained surveillance camera footage from the area that showed a

silver 4-door sedan driving on Curtis Avenue shortly before the time that RAYNOR's body was

discovered in the street. They also interviewed a witness who reported that he/she observed a

                                               4
        Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 5 of 24




silver sedan pull over on Curtis Avenue where he/she was able to see movement of multiple

individuals within the vehicle on both the passenger side and driver side. He/she heard the doors

of the vehicle open and slam shut multiple times as if somebody was trying to get out of the vehicle.

He/she then observed the vehicle continue northbound a short distance on Curtis Avenue before

stopping for a second time. At that point, the witness heard multiple gunshots, noting that the first

shot was muffled, while the second was loud.

        11.    Investigators contacted RAYNOR's family. They reported seeing RAYNOR at

approximately 6:00p.m. on September 25, and that he had been driving his 2011 silver Chevrolet

Cruze bearing Maryland plate 1BT6689. Investigators showed a family member a screen shot of

the silver 4-door sedan from the surveillance camera footage. The family member identified the

vehicle as RAYNOR's car. The family member also provided investigators with two cellular

telephone numbers utilized by RAYNOR. The Chevrolet Cruze was not manufactured in the state

of Maryland and so moved in interstate or foreign commerce prior to the theft.

       12.     Investigators found a License Plate Reader ("LPR") device approximately one mile

from the location of RAYNOR's body. They conducted a query of RAYNOR's vehicle tag and

learned the vehicle passed the device three different times on September 25 (8:45p.m., 9:10p.m.

and 11:43 p.m.). Investigators believe RAYNOR died at approximately 11:50 p.m. There were

no LPR "hits" for the vehicle after 11 :43 p.m.

       13.     On September 26, 2018, investigators found RAYNOR's vehicle in an alleyway

behind 1623 Spruce Street, Baltimore, Maryland, which is approximately 0.6 miles away from

RAYNOR's body. Investigators searched the vehicle and found a single bullet hole in the rear

passenger side door that appeared to come from the interior of the vehicle and travel outward



                                                  5
       Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 6 of 24




supporting the theory that shots were fired from inside the vehicle. 1 There was suspected blood

throughout the interior of the vehicle and they recovered two pieces of a tom bloody white t-shirt

that had been tied into knots. Investigators swabbed the vehicle for DNA. Investigators did not

recover any other evidence from the scene; noticeably missing was RAYNOR's cellphones, wallet,

identification and a gold necklace that RAYNOR wore.

       14.     A confidential source ("CS-1 ")provided information about a potential suspect. The

information provided by CS-1 has been corroborated to the extent possible and has proven reliable.

CS-1 knows RAYNOR personally. CS-1 does not have a criminal record and is cooperating with

law enforcement as part of their civic duty. CS-1 has not received any consideration or financial

compensation for the information. According to CS-1, RAYNOR had an associate named Collin

DAVIS who lived at 1623 Spruce Street, which CS-1 knew to be close to where RAYNOR's body

and vehicle were found. Investigators reviewed data from several credit monitoring services and

found that DAVIS had resided at 1623 Spruce Street (the rear of which is adjacent to where

RAYNOR's vehicle was recovered) for several months during 2018. A second confidential source

("CS-2") confirmed that DAVIS and his sister previously resided at 1623 Spruce Street and

identified photographs of DAVIS and his sister. The information provided by CS-2 has been

corroborated to the extent possible and has proven reliable. CS-2 knows DAVIS personally. CS-

2 does not have a criminal record and is cooperating with law enforcement as part of their civic

duty. CS-2 has not received any consideration or financial compensation for the information. CS-

2 noted that DAVIS and his sister were evicted from 1623 Spruce Street sometime in early October

2018. CS-2 advised investigators that 1623 Spruce Street is currently vacant. Investigators went



1
 The state search warrant was authorized by the Honorable Flynn Owens in the District Court of
Maryland for Baltimore City.
                                               6
       Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 7 of 24




to 1623 Spruce Street as recently as November 15, 2018 and the home appears to be vacant.

Additionally, CS-2 identified a red Honda Accord bearing Maryland license plate 3EFM29 as a

vehicle driven by DAVIS. The vehicle is registered to DAVIS's mother. DAVIS was stopped by

the police in this vehicle as recently as August 2018, according to police records. LPR data showed

this vehicle parked in front of 1623 Spruce Street as recently as July 2018.

       15.     DAVIS is currently on probation and reports to the Maryland Department of Public

Safety and Correctional Services ("MDPSCS"). Investigators reviewed MDPSCS records and

found that DAVIS's probation officer was aware that DAVIS and his sister had been residing at

1623 Spruce Street, even though DAVIS had provided the officer his mother's address at 8001

Dewberry Lane# 110, Pasadena, Maryland, as his address of record. The file also listed DAVIS's

cell phone as 443-694-0725 (the "original phone"). Investigators subsequently reviewed Howard

County Police Department ("HCPD") reports and learned that officers spoke with DAVIS on

multiple occasions by calling him on his original phone. The calls were in reference to domestic

situations involving DAVIS's daughter and her mother. Additionally, the original phone was also

linked to DAVIS's Facebook account ("Collin Davis") which has a picture matching DAVIS.

Investigators know based on review of DAVIS's Facebook account that the most recent post was

from September 5, 2018.

       16.     In October 2018, Investigators reviewed the call detail records ("CDRs") for

RAYNOR's phones and DAVIS's original phone.           Investigators discovered that on the evening

that RAYNOR was murdered (September 25, 2018), DAVIS's original phone exchanged

approximately 42 text messages with one of RAYNOR's phones (410-855-2369) between 3:45

p.m. and 8:49p.m. As previously noted, LPR data showed that RAYNOR's vehicle first arrived



                                                 7
       Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 8 of 24




in the vicinity of 1623 Spruce Street at approximately 8:45p.m. that evening. The final contact

between DAVIS's original phone and RAYNOR's phone was 8:49p.m.

        17.    On October 25,2018, U.S. Magistrate Judge for the District ofMaryland J. Mark

Coulson authorized a search warrant allowing law enforcement to obtain historical cell site data

from the aforementioned phones in order to assist investigators in determining where DAVIS's

original phone and RAYNOR's phones were on the evening ofRAYNOR's murder. 2 Investigators

reviewed the historical cell site data, which revealed that the night that RAYNOR was killed, both

of RAYNOR's phones and DAVIS's original phone "hit" (i.e. - sent a signal to) the same cellular

towers throughout the night, indicating that DAVIS and RAYNOR were likely together from

approximately 8:50p.m. up until the time that RAYNOR was murdered. Furthermore, the data

showed that DAVIS and RAYNOR likely travelled together from 1623 Spruce Street to

RAYNOR's residence in Severn, Maryland, arriving at approximately 10:00 p.m. and staying there

until 11:15 p.m. This event is corroborated by CS-1, who stated that RAYNOR kept large amounts

of narcotics in a plastic storage bin in his bedroom; however, when investigators went to

RAYNOR's residence to retrieve the bins, they were not there. This is also corroborated by a text

message chain beginning at approximately 9:40p.m. between RAYNOR and his brother indicating

that RAYNOR needed his brother to unlock the basement door because RAYNOR needed to

"bring something in and I don't want everyone seeing it." A screen shot of the text message chain

was provided to investigators by RAYNOR's brother. The date and times of the text messages

have been corroborated through a review of RAYNOR's toll records.            The data is further




2
 The warrant also authorized the collection of a known sample of DAVIS's DNA in order to test
and compare it to DNA recovered from the crime scene; however, DAVIS could not be located
and the DNA warrant expired on November 9, 2018.
                                                8
           Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 9 of 24




corroborated by the aforementioned LPR hits that showed RAYNOR's vehicle enter, exit and later

return to DAVIS's neighborhood for 1623 Spruce Street. After the murder, DAVIS's original

phone travelled to and eventually stopped at the tower closest to 8001 Dewberry Lane #110. The

phone remained at 8001 Dewberry Lane #110 for the remainder of the day. 8001 Dewberry Lane

#110 is listed as DAVIS's address of record with the Maryland Motor Vehicle Administration and

is where DAVIS's probation officer has met with DAVIS on numerous house visits.

           18.   DAVIS has failed to report to his last two scheduled meetings for October 24 and

29, 2018 with his probation officer. In an attempt to locate DAVIS, investigators established

surveillance of the location where DAVIS and his probation officer were scheduled to meet in

order to follow DAVIS after the meeting. The probation officer spoke with DAVIS on the original

phone after he missed their first meeting. DAVIS told the officer that he could not meet that day

because he was working at the GameS top in Bowie. Investigators immediately went to the location

but were unable to locate DAVIS. 3 The probation officer has attempted to contact DAVIS on the

original phone multiple times since DAVIS missed the second meeting but DAVIS did not answer

or return phone calls. As of the writing of this affidavit, DAVIS has yet to respond to his probation

officer.

           19.   Investigators have learned throughout the course of the investigation that DAVIS

travelled out of state on several occasions since the murder. In October, HCPD initiated an

emergency 48-hour GPS order for DAVIS's original phone in relation to a domestic dispute




3
  GameStop Corp. advised investigators that DAVIS was recently hired as a seasonal employee,
but has since failed to show up for work, skipping a mandatory orientation as recently as November
3, 2018 and not calling to explain why.
                                                 9
       Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 10 of 24




between DAVIS and the mother ofhisjuvenile daughter. 4 On October 14, 2018, DAVIS's original

phone hit a tower in Whiteville, North Carolina.

       20.      On October 31, 2018, U.S. Magistrate Judge for the District of Maryland A. David

Copperthite authorized a tracking warrant, cell site simulator search warrant, and pen register

allowing law enforcement to monitor and track DAVIS's original phone in real time.              On

November 1, 2018, at approximately 8:30a.m., investigators received the first GPS tracking data.

The GPS data indicated that the phone was located in New Haven, Connecticut. The phone data

indicated that the original phone then travelled to Queens, New York, during the afternoon and

returned to New Haven later that evening, stopping at the same location that it started at earlier

that day. On November 2, 2018, at approximately 1:00 a.m., GPS tracking for the phone stopped.

As of the writing of this affidavit, the phone has not provided any additional tracking or outgoing

call data. Sprint, the carrier for DAVIS phone, later confirmed that DAVIS requested that his line

be cancelled effective November 11, 2018 (the end of the current billing cycle).

       21.      On November 8, 2018, U.S. Magistrate Judge for the District of Maryland

Stephanie A. Gallagher authorized several pen registers (the "Associate Pen Registers") to monitor

the real time CDRs of multiple telephone numbers that had been in contact with DAVIS's original

phone prior to it being "dropped" by DAVIS. Analysis of the CDRs revealed the following:

       a. One of the phone numbers being monitored (443-597-3733) is a cell phone used by

             DAVIS's mother, SharRon Davis. The number, which has had significant contact with




4The detectives were following up on information from the juvenile girl's mother that the girl had
run away from home and was likely with DAVIS. Subsequently, an HCPD detective called
DAVIS' original phone and spoke with DAVIS. DAVIS told the HCPD detective that his daughter
was not with him. The daughter was subsequently located on October 29, 2018 and she advised
that she had been staying with a family member in the Baltimore area.
                                              10
      Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 11 of 24




          DAVIS, was developed based on information provided by the HCPD, who have spoken

          with DAVIS's mother via this number. Between September 8 and October 31, 2018,

          SharRon Davis's cell phone had contact with DAVIS's original cell phone almost

          every single day (44 days out of a 53-day period). There have been no contacts between

          the phones since October 31, 2018.

       b. Starting on November 2, 2018 (the date that investigators believe that DAVIS stopped

          using his original phone) the phone number 203-887-5518 (DAVIS's "new phone")

          made an incoming call to SharRon Davis's cell phone. 5 Her cell phone proceeded to

          have both incoming and outgoing contact with DAVIS's new phone every day since.

       c. DAVIS's new phone did not appear in the CDRs of SharRon Davis's cell phone or

          any of the other Associate Pen Registers' CDRs prior to November 2, 2018.

       d. On November 9, 2018 at approximately 2:20p.m., Investigators were present during a

          phone conversation between DAVIS's probation officer and SharRon Davis. During

          the conversation, the probation officer told Shar Ron Davis that he was unable to get

          in touch with DAVIS via DAVIS's original phone.          Shar Ron Davis noted that

          DAVIS's phone was no longer working and that she would try to advise her son to

          contact the probation officer. On that same date at approximately 5:15p.m., SharRon

          Davis's cell phone called DAVIS's new phone and had a conversation that lasted for

          approximately 13 minutes.

       e. Another cell phone number that is being monitored by law enforcement is 304-685-

          0115. This number is linked to April Harper. That cell phone was being monitored



5
 According to Sprint, the account for the DAVIS' new phone was activated on November 2,
2018.
                                             11
       Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 12 of 24




            based on significant contact with Davis's original cell phone, including the night

            RAYNOR was killed. April Harper's CDRs linked the phone to a Baltimore address.

            A credit monitoring service search linked the phone to the Subject Location as of

            November 2018. The last contact between April Harper's cell phone and Davis's

            original cell phone was November 2, 2018.

       f.   Angel Roland is the listed subscriber of DAVIS's new phone. 6 The phone was added

            as a new phone on Angel Roland's account on November 2, 2018, which is the same

            day that DAVIS stopped calling his mother and April Harper from his original cell

            phone.

       g. Investigators reviewed data from several credit monitoring services and found that the

            names April Harper, Angel Harper and Angel Roland are all linked to the Subject

            Location. According to the GPS data that was obtained from DAVIS's original phone

            on November 1, 2018, the phone was in close proximity to the Subject Location on

            that date.

       h. DAVIS's new phone area code (203) is assigned to the southwestern portion of

            Connecticut.   Investigators know from the aforementioned tracking of DAVIS's

            original phone that DAVIS was in Connecticut on November 1 and November 2, 2018.

            DAVIS's new phone is the only phone with a 203 area code that appears on SharRon

            Davis's cell phone CDRs.




6
  Based on my training and experience, it is not unusual for criminals to register their phones in
the name of other individuals in order to evade law enforcement. DAVIS' original phone was also
subscribed in the name of a different individual.
                                                 12
       Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 13 of 24




        1.    The only common numbers found on any of the Associate Pen Registers is Shar Ron

              Davis's cell phone, April Harper's cell phone and DAVIS's new phone. On November

              9, 2018, the phone subscribed to April Harper placed an outgoing call to DAVIS's new

              phone. The call lasted approximately 33 seconds.

        22.      On November 13, 2018, U.S. Magistrate Judge for the District of Connecticut

Robert M. Spector authorized a tracking warrant and cell site simulator search warrant for

DAVIS's new phone. On November 14, 2018, U.S. Magistrate Judge Stephanie A. Gallagher for

the District of Maryland authorized a pen register to monitor the real time CDRs ofDAVIS's new

phone. On November 14, 2018, at approximately 9:00a.m., investigators received the first GPS

tracking data for DAVIS's new phone. The GPS data indicated that the phone was located in

Whiteville, North Carolina (the same area that the aforementioned HCPD emergency ping put

DAVIS's original phone in October).

       23.       On November 15, 2018, at approximately 4:00a.m., DAVIS's new phone began

travelling northbound on I-95. It arrived in Baltimore, Maryland at approximately 11 :OOam and

moved quickly throughout the city. ATF Baltimore surveillance units attempted to locate and

identify the vehicle that DAVIS was travelling in, but were unsuccessful in determining its exact

location. At approximately 2:00p.m., the phone continued to travel northbound as it proceeded

up the I-95 corridor through Delaware and New Jersey.

       24.       On November 16,2018, at approximately 12:00am, ATF agents from the ATFNew

Haven field office, who had been monitoring the GPS data being transmitted by DAVIS's new

phone, established surveillance in the vicinity of the Subject Location in anticipation of the phone's

arrival at their location. At approximately 12:50 a.m., agents received notification that DAVIS's

phone was in the immediate area. At that same time, surveillance units observed a black 2018

                                                  13
       Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 14 of 24




Nissan Rogue bearing CT tag AP78467 (the "Subject Vehicle") arrive at 529 George Street, New

Haven, Connecticut. A black male matching the description of DAVIS and two black females

exited the vehicle. They retrieved luggage from the vehicle and then proceeded inside 529 George

Street. DAVIS's original phone remained in that same location overnight and into the morning.

The GPS data for the pings throughout the morning of November 16, 2018 are the exact same

location that GPS data put his original phone back on November 1 and 2, 2018. As of the writing

of this affidavit, the phone has consistently pinged for long periods of time in that same location,

to include overnight on November 17, 2018, indicating that DAVIS is currently residing at the

Subject Location.

       25.      As described above, the Subject Vehicle was rented on November 6, 2018 by

ROLAND in the New Haven Enterprise Rental Car office located at 408 Crown Street, New

Haven, Connecticut. It is currently scheduled to be returned on November 20, 2018. On her rental

agreement, ROLAND provided the Subject Location as her address and the phone number 203-

589-9827. Furthermore, ROLAND is listed as the current subscriber for DAVIS's new phone and

her number has had contact with DAVIS's new phone multiple times since DAVIS obtained the

phone on November 2, 2018.

       26.      I believe that DAVIS possesses firearms and related contraband at Subject Location

and in Subject Vehicle. My belief is bolstered by my training and experience and participation in

this and other investigations involving firearms, as well as conversations with other agents, from

which I know:

        a. That individuals who possess stolen and/or illegal firearms often possess items

             associated with firearms, such as ammunition, magazines for storing and loading



                                                14
       Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 15 of 24




             ammunition, gun boxes, holsters, gun parts, shell casings, items used to clean and

             maintain firearms, firearms-related publications, and firearms-related documents;

        b. That possessors of stolen and/or illegal firearms commonly maintain their firearms for

             long periods oftime, because firearms are valuable commodities;

        c. That possessors of stolen and/or illegal firearms commonly maintain the foregoing

             items where they have ready access to them, such as inside their residences;

        d. That possessors of stolen and/or illegal firearms commonly maintain the foregoing

             items inside combination or key-lock safes or strong boxes, suitcases, storage lockers,

             safety deposit boxes, locked cabinets, leased storage units, and other types of locked

             or closed containers, and hidden compartments, for ready access and to conceal them

             from law enforcement authorities

       27.     On November 19, 2018, surveillance units observed a male matching DAVIS

description and three females enter the black Nissan Rogue bearing CT license plate AP-78467

and depart the residence at 529 George Street. Surveillance elements followed the vehicle to the

Bubble and Squeak Laundromat located at 130 Park Street, New Haven, CT. Surveillance

observed DAVIS doing laundry. Members ofthe ATF Special Response Team (SRT) executed an

arrest of DAVIS inside the laundromat on an outstanding Violation of Probation warrant out of

the state of New York.

       28.     ATF Special Agents identified Angel ROLAND as one of the females inside the

laundromat with DAVIS. ROLAND was not placed in handcuffed, nor was she read her Miranda

Rights. ATF Special Agents then asked ROLAND to describe which apartment door belonged to

her. ROLAND stated that if you come up to the stairs to the top of the landing of 529 George

Street, her apartment door would be facing it. ATF Special Agents then asked if ROLAND could

                                                 15
       Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 16 of 24




provide her keys for Special Agents to try the lock to confirm the door. ROLAND agreed. An

A TF Special Agent on the scene of 529 George Street placed the key into the lock of the door at

the top of the landing and confirmed that the key rotated the lock. At no time did anyone enter the

apartment.

       29.     Based on my experience and expertise, I know that suspects often conceal items

used during carjackings in their homes and their vehicles. The fruits of said robberies are also

often stored in their homes and their vehicles to include victims' property and car keys.

Additionally, based on my training and experience, I know that cellular phones, computers, tablet

mobile devices, cameras, and GPS devices may be used by the robbers in planning robberies. The

charging devices necessary for using the items should also be seized, as they may be needed to

power them on again for a later search.

                               AUTHORIZATION REQUEST

       30.     Based on my training, knowledge, experience, and the information contained

herein, I believe that 529 George Street, Apt 2-L, New Haven, CT 06511 ("Subject Location")

and the 2018 Nissan Rogue bearing Connecticut license plate AP78467 with VIN #

KNMAT2MV3JP598364 ("Subject Vehicle") will contain evidence, fruits, instrumentalities,

and/or evidence violations of 18 U.S.C. § 2119 (Carjacking), and 18 U.S.C. § 924c (Use of a

Firearm in Furtherance of a Crime of Violence. The anticipated evidence includes that described

in Attachment B.

       31.    I also believe that DAVIS's DNA will be on items recovered from RAYNOR's

vehicle. A known sample of his DNA is required in order to test and compare any and all DNA

recovered. Accordingly, I am requesting authorization for a warrant to obtain samples of DNA

for comparison purposes in the form of hair and saliva from DAVIS to compare to suspected blood

                                                16
       Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 17 of 24




and other evidence found in RAYNOR's vehicle in relation to a cmjacking/homicide investigation

in violation of 18 U.S.C. § 2119 (Carjacking), and 18 U.S.C. § 924c (Use of a Firearm in

Furtherance of a Crime of Violence.

       32.     In addition, ATF is requesting an any time exception to the search warrant. This

request is made due to DAVIS' suspected involvement in the aforementioned homicide as well as

his past propensity for violence. DAVIS has multiple felony arrests which include drug trafficking

while possessing a firearm, robbery utilizing a firearm and assault. DAVIS is also the suspect in

another homicide in the Baltimore area. DAVIS absconded from parole after the carjacking and

homicide, he dropped his primary cell phone and has fled to Connecticut. We also believe that

DAVIS is in possession of at least one firearm. In order to ensure the safety of both the officer

and the public at large, we request the flexibility to execute this warrant any time should the

situation change.

       33.     WHEREFORE, I make this Affidavit in support of my request in the issuance of a

search warrant authorizing the search of the Subject Location, the Subject Vehicle, and DAVIS's

DNA person seizure of all items described in Attachment B, incorporated herein and attached to

the proposed search warrant.




                               Special Agent Sean Brackett
                               Bureau of Alcohol, Tobacco, Firearms and Explosives


                               Sworn and subscribed before me on November i1_, 2018.


                                  /s/
                               Robert M. Spector
                               United States Magistrate Judge

                                                17
       Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 18 of 24




                                      ATTACHMENT Al

                    DESCRIPTION OF         I"~ REM I SE S   TO BE SEARCHED

The Subject Location is 529 George Street, Apt 2-L, New Haven, CT 06511. It is described as

apartment 2-L in a stand-alone, multi-level dwelling with a black fence in the front yard. 529

George Street has grey siding with white trim and a tan roof. The numbers "529" are displayed on

several mailboxes to the left of the front door, which is white. There is a porch with white columns

on the front of the structure. Apartment 2-L is up the stairs to the second floor and then straight

across the landing. A photograph of 529 George Street is attached as Exhibit 1. A photograph of

the door of Apartment 2-L is attached as Exhibit 2.




                                                 1
Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 19 of 24




                                Exhibit 1

                529 George Street, New Haven, Connecticut
Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 20 of 24




                              Exhibit 2

       529 George Street, New Haven, Connecticut, Apartment 2-L
      Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 21 of 24




                                     ATTACHMENT A2

                   DESCRIPTION OF PREMISES TO BE SEARCHED

The Subject Vehicle is a black 4-door Sport Utility Vehicle 2018 Nissan Rogue bearing

Connecticut license plate AP78467 AND VIN # KNMAT2MV3JP598364. The Subject

Vehicle is a rental vehicle owned by Enterprise Holdings, Inc. The vehicle was rented on

November 6, 2018 by Angel Deette ROLAND.
Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 22 of 24




                        ATTACHMENT A3

                   PERSON TO BE SEARCHED




                       Collin Anthony DAVIS
         Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 23 of 24




                                         ATTACHMENT B

                             PARTICULAR ITKIVIS TO BE SEIZED

The Subject Location and Subject Vehicle shall be searched for evidence ofviolations of 18

U.S.C. § 2119 (Carjacking), and 18 U.S.C. § 924c (Use of a Firearm in Furtherance of a Crime

of Violence:

    a. Weapons, handguns, and ammunition, as well as items pertaining to the possession of

          firearms, including gun cases, ammunition magazines, holsters, spare parts for firearms,

          firearms cleaning equipment, photographs of firearms or of persons in possession of

          firearms, and receipts for the purchase and/or repair of all these items.

    b. Cellular Telephones, tablet computers, GPS devices, pagers, and personal digital

         assistants and any names, addresses, telephone numbers, and codes stored therein, and

         indicia of ownership of these communications devices, including boxes, manuals,

         chargers, receipts, and phone bills;

    c. Jewelry, wallet, storage bins, driver's license/identification, and any and all personal

         affects from victim Anthony RAYNOR

    d. Photographs (to include still photos, negatives, movies, slides, video tapes, and

         undeveloped film);

    e. Records of travel including, but not limited to, tickets, transportation schedules,

         passports, notes and receipts related to travel, luggage tags, and motel/hotel receipts;

    f.   Identification documents;

    g. Vehicle Keys;

    h. Indicia of occupancy, residency, ownership or lease of the premises, including but not

         limited to keys, photographs, utility and telephone bills, other mail, and other

         documents; and
      Case 3:18-mj-01895-RMS Document 1-1 Filed 11/20/18 Page 24 of 24




1..    Safes, combination or key-lock strong boxes or other secure storage containers,

       suitcases, storage lockers, safety deposit boxes, locked cabinets and other types of

       locked or closed containers, and hidden compartments that may contain any of the

       foregoing.
